                                             Michael C. Geraghty, ABA#7811097
                                             J. Craig Rusk, Admitted Pro Hac Vice
                                             Email: geraghty@oles.com, rusk@oles.com

                                             Matthew T. Findley, ABA # 0504009
                                             Email: matt@anchorlaw.com

                                             Attorneys for Defendants/Third-Party Defendants Travelers Casualty and Surety Co.
                                             of America, Liberty Mutual Insurance Company and UNIT-ASRC Construction, LLC



                                                                   IN THE UNITED STATES DISTRICT COURT
                                                                        FOR THE DISTRICT OF ALASKA

                                             UNITED STATES OF AMERICA for the use
                                             and benefit of PRECISION CRANES, INC., an
                                             Alaska corporation,
                                                                                 Plaintiff,
                                                    v.
                                             TESTER DRILLING SERVICES, INC., an
                                             Alaska corporation; TRAVELERS                                      Case No. 4:18-cv-00019-JMK
                                             CASUALTY AND SURETY CO. OF
                                             AMERICA, a Connecticut corporation; and
                                             LIBERTY MUTUAL INSURANCE
                                             COMPANY, a Massachusetts corporation
                                             (Bond #106721293),
                                                                             Defendants.
                                             UNITED STATES OF AMERICA, for the use
                                             and benefit of TESTER DRILLING
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519




                                             SERVICES, INC., an Alaska corporation, and
  188 W. Northern Lights Blvd., Suite 1020




                                             TESTER DRILLING SERVICES, INC.,
       Anchorage, Alaska 99503-3985




                                                    Third-Party Use-Plaintiff and Plaintiff,
                                                    v.
                                             TRAVELERS CASUALTY AND SURETY
 Tel: (907) 258-0106




                                             COMPANY OF AMERICA, a Connecticut
                                             corporation (Bond No. 106721293/023038282),
                                             LIBERTY MUTUAL INSURANCE
                                             COMPANY, a Connecticut corporation (Bond

                                             Motion for Partial Summary Judgment - Page 1 of 10
                                             Precision Cranes, Inc. v. Tester Drilling Services, Inc., et al., Case No. 4:18-cv-00019-JMK


                                                 Case 4:18-cv-00019-JMK Document 61 Filed 06/02/20 Page 1 of 10
                                             No. 106721293/023038282), and UNIT-ASRC
                                             CONSTRUCTION, LLC, an Alaska limited
                                             liability company,
                                                                          Third-Party Defendants.


                                                   DEFENDANTS TRAVELERS CASUALTY AND SURETY
                                                    COMPANY OF AMERICA’S AND LIBERTY MUTUAL
                                                     INSURANCE COMPANY’S MOTION FOR PARTIAL
                                                               SUMMARY JUDGMENT

                                                     Defendants Travelers Casualty and Surety Company of America and Liberty

                                             Mutual Insurance Company (collectively, the “Sureties”) move for partial summary

                                             judgment that Plaintiff Precision Cranes, Inc.’s (“Precision”) Claim for Violation of

                                             Alaska’s Unfair Trade Practices and Consumer Protection Act (“UTPCPA”), AS

                                             45.50.471, et seq., is statutorily barred and must be dismissed.

                                                                                       INTRODUCTION

                                                     This case involves a military construction project where the United States

                                             retained UNIT-ASRC Construction, LLC (“UNIT-ASRC”) to construct facilities for a

                                             long-range radar facility at Clear Air Force Station. UNIT-ASRC hired defendant

                                             Tester Drilling Services, Inc. (“TDSI”) to drill wells for the project, and TDSI in turn
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519




                                             retained Precision as its subcontractor to provide cranes and drilling assistance.
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             Because this was a federal construction project, UNIT-ASRC secured a bond under the

                                             Miller Act issued by the Sureties. TDSI failed to perform and UNIT-ASRC terminated
 Tel: (907) 258-0106




                                             its subcontract. TDSI failed to pay Precision, and Precision sought payment from the

                                             Sureties under the Miller Act bond. After the Sureties declined payment, Precision


                                              Motion for Partial Summary Judgment - Page 2 of 10
                                              Precision Cranes, Inc. v. Tester Drilling Services, Inc., et al., Case No. 4:18-cv-00019-JMK


                                                  Case 4:18-cv-00019-JMK Document 61 Filed 06/02/20 Page 2 of 10
                                             initiated the present action, including a claim against the Sureties alleging that their

                                             failure to pay under the bond was a violation of the UTPCPA.

                                                        The UTPCPA, though, explicitly excludes from its scope any claims governed

                                             by Alaska’s Unfair Claim Settlement Practices Act (AS 21.36.010, et seq.), which

                                             regulates claims against the insurance industry. Specifically, the UTPCPA provides

                                             that “[n]othing in [the Act] applies to . . . an act or transaction regulated under AS

                                             21.36 . . . .” Precision’s UTPCPA Claim alleges that the Sureties violated the statute

                                             by denying Precision’s payment bond claim—an act solely regulated under AS 21.36

                                             which includes coverage for surety carriers. Thus, Precision’s UTPCPA claim fails as

                                             a mater of law and must be dismissed.

                                                                                       UNDISPUTED FACTS

                                                        A.       Project History

                                                        UNIT-ASRC entered into a contract with the U.S. Army Corps of Engineers

                                             (“USACE”) for the construction of the Long Range Discrimination Radar Construction

                                             Package #1—Site Infrastructure, Mission Control Facility (“MCF”), and Substation at

                                             the Clear Air Force Station in Clear, Alaska (the “Project”). Because this was a federal
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                             public work contract over $100,000, UNIT-ASRC had to secure a payment bond for
       Anchorage, Alaska 99503-3985




                                             those supplying labor and materials on the Project under the Miller Act. 1 UNIT-ASRC
 Tel: (907) 258-0106




                                             1
                                                 40 U.S.C. § 3131(b).

                                                 Motion for Partial Summary Judgment - Page 3 of 10
                                                 Precision Cranes, Inc. v. Tester Drilling Services, Inc., et al., Case No. 4:18-cv-00019-JMK


                                                     Case 4:18-cv-00019-JMK Document 61 Filed 06/02/20 Page 3 of 10
                                             and the Sureties executed a Miller Act bond in May 2017 in the amount of

                                             $112,949,720. 2

                                                        Precision acted as a second tier subcontractor to UNIT-ASRC’s subcontractor,

                                             TDSI. UNIT-ASRC retained TDSI to provide eight 24-inch diameter by 300-foot deep

                                             stainless steel well casings in eight locations on the Project. 3 TDSI, in turn, retained

                                             Precision to provide the cranes and operators to support the well drilling and

                                             installation. 4 Unfortunately, TDSI failed to perform. TDSI was only able to provide

                                             work on two of the eight wells, and these wells suffered from such defects that UNIT-

                                             ASRC was forced to retain a new subcontractor to re-drill the shafts, essentially

                                             starting over from scratch. 5 UNIT-ASRC ultimately terminated its subcontract with

                                             TDSI.        Precision alleges TDSI never paid it any of the amounts due under its

                                             subcontract. 6

                                                        B.       Precision’s Bond Claim

                                                        On December 1, 2017, Precision provided notice to UNIT-ASRC and the

                                             Sureties that TDSI allegedly failed to pay amounts owed to Precision under the terms

                                             of its subcontract with TDSI. 7 The Sureties contacted Precision and requested
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             2
                                               Precision Complaint dated April 20, 2018 (“Precision Compl.”) ¶ 10.
                                             3
                                               Fall Decl., ¶ 2; Precision Compl. ¶ 11.
 Tel: (907) 258-0106




                                             4
                                               Precision Compl. ¶ 12.
                                             5
                                               Fall Decl., ¶ 3.
                                             6
                                               Precision Compl. ¶ 14.
                                             7
                                               Id. ¶ 15.

                                                 Motion for Partial Summary Judgment - Page 4 of 10
                                                 Precision Cranes, Inc. v. Tester Drilling Services, Inc., et al., Case No. 4:18-cv-00019-JMK


                                                     Case 4:18-cv-00019-JMK Document 61 Filed 06/02/20 Page 4 of 10
                                             Precision provide documentation supporting its claim. 8                              After reviewing the

                                             documentation, the Sureties denied Precision’s claim, finding that Precision was not

                                             entitled to any payment under the terms of the relevant contracts or the Miller Act

                                             bond. 9

                                                        On April 20, 2018, Precision initiated the present litigation, asserting numerous

                                             causes of action against the Sureties and TDSI, including a cause of action against the

                                             Sureties for “Violation of the UTPCPA,” alleging that “Travelers and Liberty engaged

                                             in unfair or deceptive acts or practices by providing a surety bond and then denying

                                             payment to Precision when it demonstrated it had not been paid for equipment, labor,

                                             and materials provided to the Project . . . .” 10

                                                                                             ARGUMENT

                                                        A.       Summary Judgment Standard

                                                        Summary judgment is proper “if the pleadings, depositions, answers to

                                             interrogatories, and admissions on file, together with the affidavits, if any, show that

                                             there is no genuine issue as to any material fact and that the moving party is entitled to

                                             judgment as a matter of law.” 11 While the moving party bears the initial burden of
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                             establishing there is no genuine issue of material fact, the burden shifts to the non-
       Anchorage, Alaska 99503-3985




                                             8
                                               Id. ¶ 16.
 Tel: (907) 258-0106




                                             9
                                               Id. ¶ 17.
                                             10
                                                Id. ¶ 34.
                                             11
                                                Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L.Ed.2d 265 (1986)
                                             (citing CR 56(c)).

                                                 Motion for Partial Summary Judgment - Page 5 of 10
                                                 Precision Cranes, Inc. v. Tester Drilling Services, Inc., et al., Case No. 4:18-cv-00019-JMK


                                                     Case 4:18-cv-00019-JMK Document 61 Filed 06/02/20 Page 5 of 10
                                             moving party to establish specific facts showing contradiction is possible once that

                                             initial burden is met. 12 The non-moving party may not rely on mere allegations in the

                                             pleadings, or on “some metaphysical doubt as to the material facts,” but instead must

                                             produce at least some “significant probative evidence tending to support” its defense. 13

                                             Summary Judgment is an appropriate vehicle to determine whether a cause of action

                                             is allowed and, if not, the Court should dismiss it. If the plaintiff has failed to state a

                                             prima facie cause of action, “no genuine issue as to material fact may exist and the

                                             Court must grant summary judgment to the movant who, as a matter of law, is so

                                             entitled.” 14

                                                     B.       Precision’s UTPCPA Claim Against The Sureties Is an Insurance
                                                              Claim Governed by Alaska Unfair Claim Settlement Practices Act
                                                              and Such Claims Are Excluded from the Scope of the UTPCPA.

                                                              1.       Acts Covered by AS 21.36, Alaska’s Unfair Claim Settlement
                                                                       Practices Act, Are Exempt from the UTPCPA.

                                                     Precision’s alleges that the Sureties violated the UTPCPA by acting in an unfair

                                             and deceptive manner in assessing Precision’s payment bond claim. The UTPCPA

                                             expressly creates a private cause of action for a person who purchases goods or services
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519




                                             and is injured by a practice declared unlawful in the statute. 15 To prevail on a claim
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             12
                                                British Airways Bd. v. Boeing Co., 585 F.2d 946, 949 (9th Cir. 1978) (citations
                                             omitted).
                                             13
                                                T.W. Elec. Service, Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th
 Tel: (907) 258-0106




                                             Cir. 1987) (citations omitted).
                                             14
                                                Ransom v. Haner, 25 F.R.D. 84 (D. Alaska 1960).
                                             15
                                                AS 45.50.531; see also O.K. Lumber Co., Inc. v. Providence Washington Insurance
                                             Co., 759 P.2d 523, 528 (1988).

                                              Motion for Partial Summary Judgment - Page 6 of 10
                                              Precision Cranes, Inc. v. Tester Drilling Services, Inc., et al., Case No. 4:18-cv-00019-JMK


                                                  Case 4:18-cv-00019-JMK Document 61 Filed 06/02/20 Page 6 of 10
                                             brought under the Alaska UTPCPA, the plaintiff must show: (1) that the defendant is

                                             engaged in trade or commerce; and (2) that in the conduct of trade or commerce, an

                                             unfair act or practice has occurred. 16 However, the UTPCPA expressly exempts from

                                             its scope acts regulated by AS 21.36, Alaska’s Unfair Claim Settlement Practices

                                             Act. 17 Specifically, the UTPCPA provides that “[n]othing in AS 45.50.471-45.50.561

                                             applies to…an act or transaction regulated under AS 21.36…” 18 The Alaska Supreme

                                             Court has recognized that this provision exempts insurance claims from the

                                             UTPCPA. 19

                                                              2.       Precision’s Unfair Trade Practices and Consumer Protection Act
                                                                       Claim Against the Sureties is Subject to AS 21.36.

                                                     Surety insurance is a considered a type of insurance that, among other things,

                                             guarantees the performance of contracts. 20 AS 21.36 broadly governs trade practices

                                             and frauds in the insurance industry. 21 Its purpose is to “regulate trade practices in the

                                             business of insurance” by defining and prohibiting “unfair methods of competition or



                                             16
                                                Kenai Chrysler Center, Inc. v. Denison, 167 P.3d 1240, 1255 (2007).
OLES MORRISON RINKER & BAKER LLP




                                             17
                                                AS 45.50.481(3).
                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                             18
                                                Id.
       Anchorage, Alaska 99503-3985




                                             19
                                                O.K. Lumber Co., Inc. v. Providence Washington Insurance Co., 759 P.2d 523, 528
                                             (1988) (“We conclude that O.K. Lumber has no cause of action under the Consumer
                                             Protection Act due to the express exemption for the insurance industry found in AS
                                             45.50.481(3).”).
 Tel: (907) 258-0106




                                             20
                                                 AS 21.12.080(2) (defining surety insurance as “insurance guaranteeing the
                                             performance of contracts, other than insurance policies, and guaranteeing and
                                             executing bonds, undertakings, and contracts of suretyship.”).
                                             21
                                                O.K. Lumber Co., 759 P.2d at 528.

                                              Motion for Partial Summary Judgment - Page 7 of 10
                                              Precision Cranes, Inc. v. Tester Drilling Services, Inc., et al., Case No. 4:18-cv-00019-JMK


                                                  Case 4:18-cv-00019-JMK Document 61 Filed 06/02/20 Page 7 of 10
                                             unfair or deceptive acts or practices.” 22 The regulations implementing AS 21.36

                                             “apply to all persons transacting a business of insurance who participate in the

                                             investigation, adjustment, negotiation, or settlement of a claim under all types of

                                             insurance.” 23 There is no private cause of action for any alleged violation of AS

                                             21.36. 24

                                                     Precision’s claims here potentially implicate AS 21.36.020, which is a catchall

                                             section for unfair or deceptive acts in the business of insurance, and AS 21.36.125,

                                             which addresses unfair claims settlement practices. Neither section exempts surety

                                             insurance from its scope. 25 Thus, Precision’s claims against the Sureties here are

                                             covered by AS 21.36, and therefore are excluded from the scope of the UTPCPA.

                                             Moreover, to remove any doubt, AS 21.36.010 provides that “[t]he purpose of this

                                             chapter is to regulate an act or a trade practice in the business of insurance in

                                             accordance with the intent of Congress as expressed in 15 U.S.C. 1011-1015
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519




                                             22
                                                AS 21.36.010.
  188 W. Northern Lights Blvd., Suite 1020




                                             23
                                                3 AAC 26.020 (emphasis added).
       Anchorage, Alaska 99503-3985




                                             24
                                                O.K. Lumber Co., 759 P.2d at 528 (“In our view, there is much in the statute which
                                             suggests that the legislature did not intend to create a private right of action for
                                             damages . . . . We therefore conclude that a third party claimant has no cause of action
                                             against an insurer under AS 21.36.125.”).
 Tel: (907) 258-0106




                                             25
                                                By contrast, other sections of the statute only apply to certain subsets of insurance
                                             and exclude surety insurance from their scope. E.g. AS 21.36.310(1). Those provisions
                                             are not at issue here. These exclusions further demonstrate that all other provisions of
                                             AS 21.36 apply to surety insurance unless the statute expressly provides otherwise.

                                              Motion for Partial Summary Judgment - Page 8 of 10
                                              Precision Cranes, Inc. v. Tester Drilling Services, Inc., et al., Case No. 4:18-cv-00019-JMK


                                                  Case 4:18-cv-00019-JMK Document 61 Filed 06/02/20 Page 8 of 10
                                             (McCarran-Ferguson Act) . . . .” Numerous federal cases hold that the McCarran-

                                             Ferguson Act applies to surety insurance. 26

                                                                                         CONCLUSION

                                                     Precision’s claim that the Sureties violated the UTPCPA is statutorily barred

                                             because the UTPCPA excludes from its scope any claim governed by the Alaska Unfair

                                             Claim Settlement Practices Act, and Precision’s allegations against the Sureties are

                                             directly within the scope of this separate statute. Because Precision’s claim is not one

                                             upon which relief may be granted, partial summary judgment is appropriate and its

                                             UTPCPA claim must be dismissed with prejudice.



                                                                                                OLES MORRISON RINKER & BAKER LLP


                                              Dated: June 2, 2020                        By: s/Michael C. Geraghty
                                                                                             Michael C. Geraghty, ABA#7811097
                                                                                             J. Craig Rusk, Pro Hac Vice


                                                                                                ASHBURN & MASON, P.C.

                                                                                                s/Matthew T. Findley
OLES MORRISON RINKER & BAKER LLP




                                                                                                Matthew T. Findley, ABA # 0504009
                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                                                                                Attorneys for Defendants/Third-Party
                                                                                                Defendants Travelers Casualty and Surety
                                                                                                Co. of America, Liberty Mutual Insurance
                                                                                                Company and UNIT-ASRC Construction,
 Tel: (907) 258-0106




                                                                                                LLC


                                             26
                                               See, e.g., U.S. Dept. of Treasury v. Fabe, 508 U.S. 491, 113 S. Ct. 2202 (1993);
                                             American General Ins. Co. v. F.T.C., 359 F. Supp. 887 (S.D. TX 1973).

                                              Motion for Partial Summary Judgment - Page 9 of 10
                                              Precision Cranes, Inc. v. Tester Drilling Services, Inc., et al., Case No. 4:18-cv-00019-JMK


                                                  Case 4:18-cv-00019-JMK Document 61 Filed 06/02/20 Page 9 of 10
                                             CERTIFICATE OF SERVICE
                                             I hereby certify that on June 2, 2020, a copy of the
                                             foregoing document was served electronically on the
                                             following party:

                                             Brent R. Cole
                                             LAW OFFICE OF BRENT R. COLE, P.C.
                                             brent@akcolelaw.com
                                             info@akcolelaw.com
                                             Attorneys for Plaintiff Precision Cranes, Inc.

                                             David M. Freeman
                                             HOLMES WEDDLE & BARCOTT, PC
                                             dfreeman@hwb-law.com
                                             Attorneys for Defendant Tester Drilling Services, Inc.

                                             OLES MORRISON RINKER & BAKER LLP

                                             s/Michael C. Geraghty
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985
 Tel: (907) 258-0106




                                              Motion for Partial Summary Judgment - Page 10 of 10
                                              Precision Cranes, Inc. v. Tester Drilling Services, Inc., et al., Case No. 4:18-cv-00019-JMK


                                                 Case 4:18-cv-00019-JMK Document 61 Filed 06/02/20 Page 10 of 10
